Citation Nr: 0627169	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  98-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a left ankle injury. 


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1994 to November 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran was scheduled for a travel Board hearing in March 
2004, but it was cancelled at the veteran's request.  
Therefore, the request for a hearing is withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. 
§ 20.702 (2005).

This claim was previously remanded by the Board in August 
2004 for a VA examination.  The required development having 
been completed, this claim is appropriately before the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The residuals of a left ankle disability are manifested by 
flare ups when the left knee collapses; dorsiflexion of 20 
degrees; plantar flexion of 50 degrees and 45 degrees with 
pain; inversion of 35 degrees; eversion of 25 degrees; and a 
normal appearance.

2.  There is no evidence of ankle tenderness, loss of range 
of motion, pain on motion, ankle pain in the last two years, 
or any moderate symptoms.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the residuals of a left ankle injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5199-5262 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held in 
part that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice, consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Although full VCCA-complying 
notice was not provided prior to the initial adjudication of 
this claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.

The RO provided the veteran with February 2003 and August 
2004 letters, fully notifying the veteran of what is required 
to substantiate her claims.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  She was also asked to 
submit any other information or evidence she considered 
relevant to her claim so that VA could help by getting that 
evidence.  The notification letters also specifically 
notified the veteran to provide any evidence in her 
possession pertaining to the claim.  Thus, the Board finds 
that VA fully notified the veteran of what is required to 
substantiate the claim for an increased rating. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  These five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In an increased rating claim, notice must 
include information on establishing an effective date.  Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against an increased rating, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are VA treatment records and examinations 
associated with the claims file.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an initial rating in excess of 10 percent 
for the residuals of a left ankle injury.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran was service connected in a July 1997 rating 
decision, assigning a noncomensable rating effective November 
2, 1995 under Diagnostic Codes (DC's) 5199-5262.  In a June 
2001 rating decision, the RO increased the rating to 10 
percent, effective November 2, 1995.  As the RO increased the 
rating to 10 percent from the initial effective date, the 
Board does not need to consider a 'staged' rating.  38 C.F.R. 
§ 4.2; see Fenderson, 12 Vet. App. at 119.

As there is not a specific rating code assigned to ankle 
injuries, the RO rated the veteran by analogy under DC 5262 
for an ankle disability.  Under DC 5262, for a slight knee or 
ankle disability, a 10 percent rating is warranted.  For a 
moderate knee or ankle disability, a 20 percent rating is 
warranted.   
 
A February 1997 VA examination shows that the left ankle was 
normal in size and had a normal range of motion.  There was 
no pain or pressure on manipulation.  A left ankle x-ray was 
normal   

June and September 1997 treatment records show left ankle 
sprain and pain. 
A September 1997 record states that AP and lateral views only 
demonstrate normal bones and soft tissues.  

An April 1999 VA examination showed a diagnosis of minimal 
decreased function due to the laxity of the deltoid ligament 
of the left ankle and no fracture noted on the x-rays of the 
ankle.  Pronation of the left ankle was decreased compared o 
the right ankle.  Dorsal flexion was approximately 20 degrees 
and plantar flexion was approximately 40 degrees.  There was 
some mild pain over the deltoid ligament on extreme range of 
motion.   

At a March 2003 VA examination, the examiner reported that 
the veteran walked on her heels and tiptoes.  Her gait was 
normal.

In a June 2005 VA examination, the examiner noted that the 
veteran reported ankle flare-ups when her left knee 
collapsed. She stated that her ankles do not sprain easily 
and that she has not had ankle pain in the last two years.  
Examination showed that motion of the ankle is normal with 
dorsiflexion of 20 degrees; plantar flexion of 50 degrees, 45 
degrees with pain; inversion of 35 degrees; and eversion of 
25 degrees.   The veteran stated that she had an ankle x-ray 
two years prior which was normal.  There was no loss of range 
of motion in the left ankle.
A review of the evidence shows that a rating in excess of 10 
percent is not warranted for the residuals of a left ankle 
injury.  A higher 20 percent rating is only warranted, under 
DC 5262, for a moderate knee or ankle disability.  In the 
present case, the most recent June 2005 VA examination showed 
that the veteran had not had an ankle sprain or pain in two 
years; the examiner found that no loss of motion of the left 
ankle and that an left ankle x-ray two years prior was 
normal.  Moreover, there is no other recent medical that 
shows an ankle disability; infact a March 2003 VA examination 
showed that the veteran walked on her toes and heels and had 
a normal gait.  Therefore, as there are no current symptoms 
of a left ankle disability for two years and the disability 
does not appear to have "moderate" symptoms, a higher 20 
percent disability rating is not warranted.  The veteran's 
disability is best characterized as having slight symptoms, 
rated at 10 percent disabling. 

The Board has considered rating the veteran under DC's 5283 
for malunion or nonunion of tarsal or metatarsal bones, DC 
5282 for hammer toe, DC 5281 for hallux rigidus, or DC 5284 
for all other foot injuries.  However, the medical evidence 
does not show any of these conditions.  

The Board notes that the veteran believes that the residuals 
of her left ankle injury are worse than contemplated by the 
10 percent rating.  However, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
are far outweighed by the medical evidence showing any 
current symptoms.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is an increased rating 
for the residuals of a left ankle injury.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).  Accordingly, the claim 
is denied.  




ORDER

An initial evaluation in excess of 10 percent for the 
residuals of a left ankle injury is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


